Citation Nr: 1012220	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic neck strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia with early degenerative joint disease of the 
right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from November 1973 
to April 1988.  She also had a period of service from April 
1988 to June 1989 that has been characterized as other than 
honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2009, the Veteran and E.B. testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain manifests a forward 
flexion of greater than 30 degrees, has not resulted in 
ankylosis, and has not resulted in periods of bed rest 
prescribed by a physician.

2.  The Veteran's chronic neck strain manifests a forward 
flexion of greater than 15 degrees, has not resulted in 
ankylosis, and has not resulted in periods of bed rest 
prescribed by a physician.

3.  The Veteran's chondromalacia with early degenerative 
joint disease of the right knee manifests flexion of greater 
than 30 degrees, extension of 15 degrees or less, has not 
resulted in ankylosis, and has no objective evidence of any 
instability or subluxation.

4.  The Veteran's chondromalacia of the left knee manifests 
flexion of greater than 30 degrees, extension of 15 degrees 
or less, has not resulted in ankylosis, and has no objective 
evidence of any instability or subluxation.

5.  The Veteran's service-connected disabilities include: 
total hysterectomy, currently evaluated as 50 percent 
disabling, effective October 1, 1997; depression associated 
with lumbosacral strain, currently evaluated as 30 percent 
disabling, effective February 20, 2008; lumbosacral strain, 
currently evaluated as 20 percent disabling, effective 
October 1, 1997; chronic neck strain, currently evaluated as 
20 percent disabling, effective April 5, 2005; right ear 
hearing loss, currently evaluated as 10 percent disabling, 
effective October 1, 1997; chondromalacia with early 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling, effective January 8, 
1998; and chondromalacia of the left knee, currently 
evaluated as 10 percent disabling, effective February 19, 
2004; and currently is assigned a combined disability 
evaluation of 80 percent.

6.  The preponderance of the medical evidence does not 
demonstrate that the Veteran's service-connected 
disabilities render her unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent disabling for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2009).

2.  The criteria for a disability rating in excess of 20 
percent disabling for chronic neck strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for chondromalacia with early degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2009).

5.  The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 3.341, 4.16, 4.19, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It 
is possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

Although the Board has reviewed in detail the six volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses the severity of the Veteran's 
condition.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

A.  Lumbosacral Strain and Chronic Neck Strain

The Veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for lumbosacral strain and entitlement 
to an evaluation in excess of 20 percent disabling for 
chronic neck strain.  The schedular criteria for rating the 
spine have been amended twice; once in September 2002, and 
again in September 2003.  However, as the Veteran filed her 
claim for an increased rating of her lumbosacral strain and 
chronic neck strain conditions in May 2006, only the most 
recent criteria are to be applied.

Effective September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Rating Formula for 
Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (Diagnostic Code 5236), lumbosacral or 
cervical strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), spinal fusion (Diagnostic Code 
5241), and degenerative arthritis of the spine (Diagnostic 
Code 5242) (for degenerative arthritis of the spine, see 
also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be rated separately under an appropriate diagnostic 
code.  Note (2) provides that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note 
(3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  Note (4) provides that the rater is to round each 
range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) provides that disability of the 
thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent. 
Incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent. Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

In June 2005 the Veteran was reported to have chronic back 
pain.  

In October 2005 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The Veteran complained 
that the she has a stiff pulling pain in her neck that 
radiated down to her shoulders bilaterally.  Upon extremity 
examination the Veteran's upper extremities were noted to be 
4.5 out of 5 bilaterally secondary to pain at her joints 
with movement and pulling in her shoulders.  There were no 
pinprick or light touch deficits.  Rapid alternating 
movements were intact.  There was not thenar or interosseous 
atrophy.  Deep tendon reflexes of the biceps, brachialis and 
triceps were 2 out of 4.  There was negative Hoffman.  
Cervical spine examination revealed midline nontender to 
palpation.  However significant paraspinal spasm and 
tenderness noted bilaterally left greater than right.  Range 
of motion of the cervical spine was 30 degrees of forward 
flexion, 30 degrees of extension, 20 degrees of left lateral 
flexion and 30 degrees of right lateral flexion, and 50 
degrees of left and right lateral rotation.  Indicated that 
flare-ups probably worsen the condition by 30 percent.

In October 2005 the Veteran underwent a VA X-ray of the 
lumbar spine that revealed no abnormality of the lumbar 
spine.

In October 2005 the Veteran was afforded a VA C&P joints 
examination regarding a claim for hip conditions.  The 
Veteran complained of bilateral hip pain and buttocks pain 
that had some radiation down the back of both legs.  The 
examiner diagnosed the Veteran, in part, with bilateral 
buttocks pain.  The examiner rendered the opinion that the 
Veteran's bilateral buttocks pain was at least as likely as 
not related to the Veteran's lumbar condition.

In a treatment note, dated in December 2005, the Veteran was 
reported to have a negative straight leg test with good deep 
tendon reflexes in the lower extremities.  Equivocal 
swelling of the right knee, no warmth or erythema or 
effusion.  In January 2006 the Veteran underwent a VA 
magnetic resonance imaging (MRI) scan of the back.  The scan 
revealed moderate canal stenosis, mild bilateral foraminal 
stenosis at the L5/S1 level due to broad based central 
spondylitic protrusion with facet and ligament flavum 
hypertrophy, and mild spondylosis at L3-L4 and L4-L5.  In a 
treatment note, dated in March 2006, the Veteran was 
reported to complain of low back and bilateral leg pain.  
Physical examination revealed tenderness in the bilateral 
low back and a positive Patrick's test bilaterally.  In May 
2006 the Veteran was reported to complain of low back pain 
with left lower extremity radiculopathy.  In June 2006 the 
Veteran underwent an X-ray examination of the cervical spine 
due to complaints of chronic neck pain.  The X-ray revealed 
that the cervical vertebrae, disc spaces, and posterior 
elements that were essentially normal except for minimal 
degenerative changes and it was noted that the paravertebral 
soft tissues were unremarkable.

In December 2006 the Veteran was afforded a VA C&P spine 
examination.  Physical examination of the cervical spine of 
40 degrees of forward flexion, 40 degrees of extension, 35 
degrees of right lateral flexion, 40 degrees of left lateral 
flexion, 60 degrees of right rotation, and 70 degrees of 
left rotation.  There was no tenderness to palpation along 
the spinous or transverse process.  There was tenderness 
along the paraspinal musculature bilaterally.  There was 
mild pain with flexion and extension of the cervical spine.  
There was no radiating pain into the upper extremities, no 
sensory deficits, no motor deficits, and no bowel, bladder 
or erectile dysfunction.  Spurling's test and Hoffman's test 
were negative.  Clonus was within normal limits.  Upper 
extremity strength was 5/5 and upper extremity reflexes were 
2+/4 globally and symmetric.

Physical examination of the thoracolumbar spine revealed 75 
degrees of forward flexion, 20 degrees of extension, 20 
degrees of right lateral flexion, 25 degrees of left lateral 
flexion, 20 degrees of right rotation, and 25 degrees of 
left rotation.  There was no tenderness to palpation along 
the spinous or transverse processes.  There was mild 
tenderness bilaterally along the paraspinal musculature.  
There was no pain radiating into the lower extremities, no 
sensory deficits, no motor deficits, no bowel, bladder or 
erectile dysfunction, and no gait dysfunction.  The straight 
leg raise was negative bilaterally.  Babinsky as downgoing 
bilaterally.  Clonus was within normal limits.  Lower 
extremity strength was 5/5 and lower extremity reflexes were 
2+/4 globally and symmetric.

The examiner diagnosed the Veteran was osteoarthritis of the 
cervical spine and degenerative disc disease of the lumbar 
spine.  The examiner noted that there was excess 
fatigability and pain with use of the cervical spine and 
lumbar spine.  There was not weakened movement or 
incoordination in either the cervical or lumbar spine.  
Repetitive exercise resulted in a loss of 10 degrees of 
function range of motion in rotation in the cervical and 
lumbar spines.  The examiner rendered the opinion that the 
Veteran was capable of working without heavy lifting, 
squatting or frequent bending.

In treatment noted, dated November 2006 to February 2007, 
the Veteran was noted to receive treatment from a VA 
chiropractor.  The treatment records reveal that the Veteran 
was treated for neck and back pain including tight muscles, 
spasms, and point tenderness in the back.  The Veteran was 
diagnosed with paraspinal hypertonicity and point tenderness 
at C4-C6 bilaterally.  Hypermobility of the C4-C6 cervical 
segments, suboccipital muscles tight bilaterally.  The 
Veteran reported that her neck can go into spasm while 
turning quickly.

In a treatment note, dated in May 2007, the Veteran's 
cervical thoracic and lumbar spines were noted to be normal.  
In a treatment record dated in August 2007 the Veteran 
denied radiating pain in the low back and did not report any 
leg numbness or weakness.  The Veteran reported chronic neck 
pain radiating into the left arm.  The Veteran's cervical 
spine and upper thoracic spine regions were noted to be 
tender and her lumbar paraspinous muscle region and 
sacroiliac joints were tender bilaterally.  The Veteran was 
noted to be ambulating with a wheeled walker.  In December 
2007 the Veteran was noted to have upper and lower extremity 
ranges of motion that were grossly within normal limits.  
Upper extremity strength was noted to be grossly within 
normal limits and lower extremity strengths were 3/5 at the 
hips and 4/5 otherwise.

The Veteran was afforded a VA C&P spine examination in March 
2009.  The examiner noted that there was no history of 
hospitalization, surgery, trauma, neoplasm, urinary 
incontinence, urinary urgency, retention requiring 
catheterization, urinary frequency, nocturia, fecal 
incontinence, numbness, paresthesias, leg or foot weakness, 
falls, or unsteadiness.  There was no history of fatigue, 
decreased motion, or weakness.  The examiner reported that 
there was a history of stiffness, spasms, and pain.  Pain 
occurring in the back of the neck and across the lumbosacral 
area.  The pain was described as tight in the neck and 
sharp/spasm in the lumbosacral area.  The pain was stated to 
be moderate and daily without radiation.  Posture was 
normal, head position was normal, and the back was 
symmetrical in appearance.  The Veteran's gait was antalgic.  
There was no gibbus, kypohosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, reverse lordosis, cervical 
ankylosis, or thoracolumbar ankylosis.

Physical examination of the muscles of the spine revealed 
bilateral spasm, guarding, pain with motion, and tenderness 
bilaterally in the cervical sacrospinalis.  There was no 
atrophy or weakness in the cervical sacrospinalis.  Physical 
examination of the muscles of the thoracic sacrospinalis 
revealed spasm, guarding, pain with motion, and tenderness 
bilaterally.  There was no atrophy or weakness.  Muscle 
spasms, local tenderness, and guarding were not severe 
enough to be responsible for an abnormal gait or abnormal 
spine contour.  Elbow flexion, elbow extension, wrist 
flexion, wrist extension, finger flexors, finger abduction, 
thumb opposition, hip flexion, hip extension, knee 
extension, ankle dorsiflexion, ankle plantar flexion, and 
great toe extension were all 5/5.  Muscle tone was normal 
and there was no muscle atrophy.  Sensory examination of the 
upper and lower extremities was normal to vibration, pain, 
light touch, and position.  Reflexes of the biceps, triceps, 
brachioradialis, knee jerk, ankle jerk and plantar were 
normal.

Examination of the range of motion of the cervical spine 
revealed 45 degrees of flexion, 45 degrees of extension, 45 
degrees of left lateral flexion, 45 degrees of right lateral 
flexion, 70 degrees of left lateral rotation, and 70 degrees 
of right lateral rotation.  There was evidence of pain on 
active range of motion.  Pain was described as a "stretch."  
There was objective evidence of pain following repetitive 
motion but no additional limitations after three repetitions 
of range of motion.

Examination of the range of motion of the thoracolumbar 
spine revealed 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of left lateral flexion, 30 degrees of 
left lateral rotation, 30 degrees of right lateral flexion, 
and 30 degrees of right lateral rotation.  There was 
evidence of pain on active range of motion.  The pain was 
described as a stretch and there was objective evidence of 
pain following repetitive motion but no additional 
limitations after three repetitions of range of motion.

Lasegue's sign was negative.  The Veteran was diagnosed with 
lumbar strain with a normal X-ray, neck strain, and mild 
degenerative disc disease of the cervical spine and mild 
spondylosis of the cervical spine.  The examiner noted that 
the Veterans' conditions had no effect on the Veteran's 
ability to perform feeding, bathing, dressing, toileting, 
and grooming, a mild effect on the Veteran's ability to 
perform chores, shopping, and traveling, a moderate effect 
on the Veteran's ability to perform exercise, and a severe 
effect on the Veteran's ability to perform sports.

In a treatment note, dated in April 2009, subjective reports 
of pain in the low back radiating into the buttocks with no 
leg numbness or weakness and tingling in the left calf were 
noted.

The Board finds that entitlement to an evaluation in excess 
of 20 percent disabling for the orthopedic manifestations of 
the Veteran's lumbosacral strain is not warranted.  The 
Veteran's treatment records reveal that at no point during 
the period on appeal did the Veteran's lumbosacral strain 
condition manifest forward flexion of 30 degrees or less, or 
any ankylosis.  In addition, at no point during the period 
on appeal did the Veteran's lumbosacral strain condition 
manifest any periods of incapacitation requiring physician 
prescribed bed rest.  As such, entitlement to an evaluation 
in excess of 20 percent disabling for the orthopaedic 
manifestations of the Veteran's lumbosacral strain is 
denied.

The Board finds that entitlement to an evaluation in excess 
of 20 percent disabling for the orthopedic manifestations of 
the Veteran's chronic neck strain is not warranted.  The 
Veteran's treatment records reveal that at no point during 
the period on appeal did the Veteran's chronic neck strain 
condition manifest forward flexion of the cervical spine of 
15 degrees or less, or any ankylosis.  In addition, at no 
point during the period on appeal did the Veteran's chronic 
neck strain condition manifest any periods of incapacitation 
requiring physician prescribed bed rest.  As such, 
entitlement to an evaluation in excess of 20 percent 
disabling for the orthopaedic manifestations of the 
Veteran's chronic neck strain is denied.

Entitlement to separate compensable evaluations for 
associated neurological components of the Veteran's back 
conditions are not warranted.  The preponderance of the 
evidence does not reveal objective evidence of any 
associated neurological disabilities associated with the 
Veteran's back conditions.  The Board acknowledges that the 
Veteran has complained of pain radiating into her buttocks 
and shoulders.  The Board further acknowledges that upon 
examination in October 2005 the Veteran was noted to have 
deep tendon reflexes of the biceps, brachialis and triceps 
were 2 out of 4; upon a separate examination in October 2005 
the Veteran was diagnosed with bilateral buttocks pain and 
it was opined that it was at least as likely as not related 
to the Veteran's lumbar condition; upon examination in 
December 2006 the Veteran's upper and lower extremity 
reflexes were noted to be 2+/4 globally and symmetrically; 
and upon examination in December 2007 upper extremity 
strength was noted to be grossly within normal limits and 
lower extremity strengths were 3/5 at the hips and 4/5 
otherwise.  However, examination in October 2005 revealed 
that the Veteran's upper extremities were 4.5 out of 5 
bilaterally secondary to pain in the Veteran's joints, there 
was no pinprick or light touch deficits; a treatment note 
dated in December 2005 revealed negative straight leg tests 
and good deep tendon reflexes in the lower extremities; upon 
examination in December 2006 the Veteran was noted to have 
no radiating pain in the upper or lower extremities, no 
sensory deficits, no motor deficits, and no bowel, bladder, 
or erectile dysfunction, the straight leg raise was negative 
bilaterally, and Babinsky was downgoing bilaterally; and 
upon examination in March 2009 elbow flexion, elbow 
extension, wrist flexion, wrist extension, finger flexors, 
finger abduction, thumb opposition, hip flexion, hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion, and great toe extension were all 5/5, muscle tone 
was normal and there was no muscle atrophy, sensory 
examination of the upper and lower extremities was normal to 
vibration, pain, light touch, and position, reflexes of the 
biceps, triceps, brachioradialis, knee jerk, ankle jerk and 
plantar were normal.  As such, the preponderance of the 
medical evidence reveals that entitlement to separate 
compensable evaluations for associated neurological 
conditions are not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for lumbosacral strain and 
entitlement to an evaluation in excess of 20 percent 
disabling for chronic neck strain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chondromalacia with Early Degenerative Joint Disease of 
the Right Knee and Chondromalacia of the Left Knee 

The Veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for chondromalacia and early 
degenerative joint disease of the right knee and entitlement 
to an evaluation in excess of 10 percent disabling for 
chondromalacia of the left knee.  The Veteran's current 10 
percent disability ratings are pursuant to Diagnostic Codes 
5099-5014.  Hyphenated diagnostic codes are used when a 
rating under one Diagnostic Code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 
5014, osteomalacia, is to be rated under Diagnostic Code 
5003, degenerative arthritis. 38 C.F.R. § 4.71a.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263, provide the criteria for rating knee and leg 
disabilities.

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in Diagnostic Codes 5013-5024, 
expect 5017.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where X-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Veteran's left and right 
knee disabilities currently receive separate 10 percent 
ratings under Diagnostic Code 5099-5014, and individually 
involve only her left or right knee, and not two or more 
major or minor joints, and therefore she is not entitled to 
a 20 percent evaluation for either of her knee disabilities.  
In addition, as discussed below, there is no evidence of 
record indicating that either of the Veteran's knees warrant 
a compensable rating under the ratings for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 
5260-5261.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will 
be assigned for limitation of flexion of the leg to 30 
degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 
degrees; a 10 percent rating will be assigned for limitation 
of extension of the leg to 10 degrees; a 20 percent rating 
will be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 
4.71a, Plate II.

In October 2005 the Veteran complained of right knee 
subpatellar tenderness.  Physical examination revealed 
negative anterior and posterior drawer tests and a negative 
McMurray's test.  The Veteran was noted to have left knee 
subpatellar tenderness and lateral tenderness.  No synovitis 
and no edema were noted.  In a treatment note, dated in 
December 2005, the Veteran was reported to have equivocal 
swelling of the right knee, no warmth or erythema or 
effusion.  In November 2006 the Veteran underwent a VA X-ray 
examination of the knees.  The X-ray revealed that the 
osseous and articular structures of the knees were normal.

In December 2006 the Veteran was afforded a VA C&P joints 
examination.  Physical examination of the knees revealed 
stable collaterals, anterior cruciate ligament, and 
posterior cruciate ligament.  The McMurray's and Apley's 
tests were negative.  There was patello-femoral crepitance 
and medial joint line pain bilaterally.  There was no 
lateral joint line pain.  The Veteran's gait was normal and 
there was no ankylosis of the knees.  There was pain with 
deep knee flexion in both knees.  The Veteran was diagnosed 
with osteoarthritis of both knees.  The examiner noted that 
there was no weakened movement or incoordination in either 
knee.  There was excess fatigability with repeated exercise 
and the Veteran lost 10 degrees of functional range of 
motion in deep knee flexion bilaterally.  The examiner 
rendered the opinion that the Veteran was capable of working 
without heavy lifting, squatting or frequent bending.

In a treatment note, dated in August 2006, the Veteran was 
reported to complain of pain in the knees.  Examination 
revealed that the active range of motion of the Veteran's 
knees was within normal limits and muscle strength was 3/5 
in the knees.  In a treatment note, dated in June 2007, the 
range of motion of the Veteran's knees was measured at 135 
degrees of flexion and 0 degrees of extension bilaterally 
with 5/5 muscle power bilaterally.  In a VA treatment note, 
dated in August 2007 the Veteran was noted to have knee pain 
and occasional swelling.

In March 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that her pain and 
intermittent swelling of her knees had gotten worse since 
the prior examination and that prolonged standing will 
aggravate the condition.  The Veteran was noted to be using 
bracing to treat the conditions.  The examiner noted that 
there was no history of hospitalization, surgery, trauma to 
the joints, and neoplasm.  There was no deformity, giving 
way, instability, weakness, incoordination, episodes of 
dislocation or subluxation, locking episodes, or effusion of 
either knee.  There was pain, stiffness, decreased speed of 
joint motion, and swelling of both knees.  The Veteran's 
gait was antalgic.  There as not evidence of abnormal weight 
bearing, loss of a bone or part of a bone, or inflammatory 
arthritis.  The knees were noted to have crepitus, 
tenderness, guarding of movement, and clicking or snapping.  
There was no mass behind the knee, grinding, instability, 
patellar abnormality, or meniscus abnormality.  Upon 
physical examination the right knee revealed 130 degrees of 
flexion and normal extension.  The left knee revealed 130 
degrees of flexion and normal extension.  Pain was noted 
with active motion.  The pain was described as a "stretch" 
sensation.  There was evidence of pain following repetitive 
motion; however, there was no additional limitation after 
three repetitions of range of motion.  The examiner 
diagnosed the Veteran with bilateral knee chondromalacia.  
The examiner noted that the Veteran's conditions severely 
affected the Veteran's ability to perform sports, moderately 
affected the Veteran's ability to perform shopping, 
exercise, and traveling, mildly affected the Veteran's 
ability to perform chores, and recreation, and did not 
affect the Veteran's ability to perform feeding, bathing, 
dressing, toileting, or grooming.

The Board finds that entitlement to an evaluation in excess 
of 10 percent disabling is not warranted based upon range of 
motion for either the Veteran's chondromalacia with early 
degenerative joint disease of the right knee or 
chondromalacia of the left knee.  At no point during the 
period on appeal did the Veteran's right knee or left knee 
manifest in a limitation of flexion of the leg to 30 degrees 
or less or a limitation of extension to 15 degrees or more.  
As such, entitlement to an evaluation in excess of 10 
percent disabling based upon limitation of the range of 
motion of the Veteran's service-connected chondromalacia 
with early degenerative joint disease of the right knee and 
entitlement to an evaluation in excess of 10 percent 
disabling based upon limitation of the range of motion of 
the Veteran's service-connected chondromalacia of the left 
knee is denied.

The Veteran has never been diagnosed with, nor is there any 
medical evidence of record indicating, ankylosis of the left 
or right knee, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum. Therefore, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 are not for application.  
See 38 C.F.R. § 4.71a.

In addition to ratings based on limitation of motion, a 
rating may also be provided based on either recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; which assigns 10, 20, or 30 percent 
ratings, depending on whether the instability or subluxation 
is slight, moderate or severe respectively.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6.

The Board notes that the objective medical evidence has 
repeatedly failed to find any indication of instability or 
subluxation.  As such, separate compensable ratings are not 
warranted based on either instability or subluxation in the 
left knee or right knee.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for chondromalacia with early 
degenerative joint disease of the right knee and entitlement 
to an evaluation in excess of 10 percent disabling for 
chondromalacia of the left knee, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C.  Extraschedular Consideration

The Board notes that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities will be made.  38 C.F.R. §  3.321(b)(1).  The 
Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is 
a three-step inquiry, the responsibility for which may be 
shared among the RO, the Board, and the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service- connected disability are inadequate.  This 
means that initially there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  If the criteria do not reasonably describe the 
claimant's disability level and symptomatology, a 
determination must be made whether the claimant's 
exceptional disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id.

In this case, the medical evidence fails to show anything 
unique or unusual about the Veteran's bilateral knee, 
lumbosacral strain, and chronic neck strain disabilities 
that would render the schedular criteria inadequate.  The 
Veteran has not been hospitalized for her disabilities and 
her symptoms are mainly pain and reduction in range of 
motion, which are specifically accounted for in the rating 
criteria.  Accordingly, extraschedular ratings for the 
Veteran's lumbosacral strain, chronic neck strain, and right 
and left knee conditions are not warranted.

II.  TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience when arriving at this conclusion, but 
factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board notes that marginal employment is not considered 
to be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the 
following: total hysterectomy, currently evaluated as 50 
percent disabling, effective October 1, 1997; depression 
associated with lumbosacral strain, currently evaluated as 
30 percent disabling, effective February 20, 2008; 
lumbosacral strain, currently evaluated as 20 percent 
disabling, effective October 1, 1997; chronic neck strain, 
currently evaluated as 20 percent disabling, effective April 
5, 2005; right ear hearing loss, currently evaluated as 10 
percent disabling, effective October 1, 1997; chondromalacia 
with early degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling, effective 
January 8, 1998; and chondromalacia of the left knee, 
currently evaluated as 10 percent disabling, effective 
February 19, 2004.  The RO assigned a combined disability 
evaluation of 80 percent, effective April 5, 2005, for these 
service-connected disabilities.

The Board notes that the Veteran meets the schedular 
criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).

In a July 2006 treatment record, the Veteran's physician 
noted that the Veteran was unable to work due to her 
service-connected disabilities.  In addition, the Board 
notes that the Veteran is in receipt of Social Security 
Administration disability benefits.  However, after 
examination in December 2006, the examiner rendered the 
opinion that the Veteran was capable of working without 
heavy lifting, squatting or frequent bending.  In addition, 
in June 2007 the Veteran underwent a VA outpatient 
functional assessment.  After examination the Veteran was 
found to be able to perform sedentary jobs.  After 
examination in March 2009, a VA examiner noted that the 
Veteran's knee conditions severely affected the Veteran's 
ability to perform sports, moderately affected the Veteran's 
ability to perform shopping, exercise, and traveling, mildly 
affected the Veteran's ability to perform chores, and 
recreation, and did not affect the Veteran's ability to 
perform feeding, bathing, dressing, toileting, or grooming.  
After examination in March 2009, a VA examiner noted that 
the Veteran's back conditions had no effect on the Veteran's 
ability to perform feeding, bathing, dressing, toileting, 
and grooming, a mild effect on the Veteran's ability to 
perform chores, shopping, and traveling, a moderate effect 
on the Veteran's ability to perform exercise, and a severe 
effect on the Veteran's ability to perform sports.

The Board finds that entitlement to TDIU is not warranted.  
While the Veteran currently meets the schedular requirements 
pursuant to 38 C.F.R. § 4.16(a) the preponderance of the 
evidence reveals that the Veteran's service-connected 
disabilities do not render the Veteran incapable of securing 
or following a substantially gainful occupation.  The Board 
acknowledges that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  However, 
the Board notes that although SSA findings may be relevant 
to a claim for VA benefits, they are not binding on the 
Board.  See Anderson v. Brown, 5 Vet. App. 347, 353 (1993).  
In addition, the Board acknowledges the opinion by a VA 
physician, dated in July 2006, that the Veteran is 
unemployable due to her service-connected disabilities; 
however, the Board notes the opinion of the VA physician, 
dated in July 2006, was not supported by any rationale and 
that subsequent VA examinations, including a thorough 
functional assessment, found that the Veteran was able to 
perform sedentary jobs.  As the preponderance of the 
evidence is against a finding that the Veteran is unable to 
secure or follow a substantially gainful occupation, 
entitlement to a TDIU is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the duty to notify was not fully satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way 
of letters sent to the appellant in July 2006 and October 
2007.  The Board notes that the letter dated in October 2007 
was sent subsequent to the initial AOJ decision.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
second notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a Statement of the Case issues in December 
2007 after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in October 2005, December 2006, and 
March 2009.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 20 percent for 
chronic neck strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia with early degenerative joint disease of the 
right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


